Citation Nr: 0629760	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to a compensable rating for left shoulder 
dislocation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran withdrew his appeal for 
entitlement to an increased rating for post-traumatic stress 
disorder in January 2004 and withdrew his request for a Board 
hearing by correspondence dated in August 2006.

The Board notes that in a July 2006 brief the veteran's 
representative raised the issue of entitlement to service 
connection for disabilities secondary to hypertension.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
hypertension is presently manifested by a history consistent 
with diastolic pressure readings that were predominantly 100 
or more and a disorder that requires continuous medication, 
without evidence of diastolic pressure that is predominantly 
110 or more or systolic pressure predominantly 200 or more.

3.  The veteran's service-connected left shoulder dislocation 
is presently manifested by mild bicipital bursitis and some 
limitation of flexion, without evidence of recurrent 
dislocation, arthritis, bony abnormality, or limitation of 
motion at shoulder level including as a result of pain or 
dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

2.  The criteria for a compensable rating for left shoulder 
dislocation have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in September 2002.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  

It is significant to note that the veteran's representative 
asserts the case should be remanded for additional 
development to include obtaining VA treatment records and for 
an orthopedic disorders examination.  The Board finds the 
available medical evidence as to these matters is sufficient 
for adequate determinations.  The record shows the veteran 
underwent VA examinations, including a VA orthopedic 
disorders examination, in October 2002 and that he testified 
in September 2004 that he was receiving no treatment for his 
left shoulder disorder.  Although the veteran testified that 
he was seen regularly to monitor his hypertension, there is 
no evidence demonstrating recent treatment included any blood 
pressure readings pertinent to the present claim.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Hypertension

710
1 
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension)


Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more    
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control.
10

Note (1): Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on 
at least three different days. For purposes of this 
section, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.
Note (2): Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing 
it rather than by a separate evaluation.

38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

In this case, in statements and personal hearing testimony 
the veteran asserted that his hypertension was more severely 
disabling than indicated by the present evaluation.  He 
contends, in essence, that the disorder requires continuous 
medication and warrants a compensable rating.

The veteran's claim for an increased rating was received in 
July 2002.  Private medical records show that blood pressure 
readings in June 2002 of 128/85. in July 2002 of 120/88 and 
in August 2002 of 130/86.  

As part of an employment examination in June 2002, the 
veteran's blood pressure was recorded as 130/92.  

On VA examination in November 2002 the veteran reported that 
he had begun taking medication for his hypertension 
approximately 10 years earlier and that prior to that the 
disorder was controlled by diet and exercise.  Blood pressure 
readings were 150/97 and 140/98.  The diagnosis was essential 
hypertension.  VA treatment records dated in March 2005 
included blood pressure readings of 134/78.  It was noted his 
hypertension medication was continued.

Based upon the evidence of record, the Board finds the 
veteran's service-connected hypertension is presently 
manifested by a history consistent with diastolic pressure 
readings that were predominantly 100 or more before he began 
taking medication for the disorder.  The medical evidence 
shows the disorder requires continuous medication.  Although 
records include blood pressure readings with diastolic 
pressure above 110, the evidence does not demonstrate 
diastolic pressure that is predominantly 110 or more or 
systolic pressure predominantly 200 or more.  Therefore, 
entitlement to a 10 percent rating, but no higher, for 
hypertension is warranted.

Left Shoulder Dislocation

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).

520
2
Humerus, other impairment of:
Major
Minor

Loss of head of (flail shoulder)
80
70

Nonunion of (false flail shoulder)
60
50

Fibrous union of
50
40

Recurrent dislocation of at 
scapulohumeral joint:



With frequent episodes and guarding of 
all arm movements
30
20

With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:



Marked deformity
30
20

Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).

  
38 C.F.R. § 4.71, Plate I (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, service records dated in June 1971 show the 
veteran was treated for a left shoulder dislocation.  Records 
also show he is left hand dominant.  

On VA examination in October 2002 the veteran complained of 
some present soreness in the left shoulder.  He noted he had 
dislocated his shoulder in service and then again in 1980 
while throwing a ball.  He denied any present treatment, 
flare-up of symptoms, or dislocations.  The examiner noted 
some objective evidence of painful motion, edema, effusion, 
instability, weakness, redness or heat.  The joint was not 
painful, but there was some tenderness in the bicipital 
groove.  Impingement, apprehension, and Yergason tests were 
negative.  Left shoulder flexion was to 140 degrees, 
abduction was to 180 degrees, external rotation was to 90 
degrees, and internal rotation was to 90 degrees.  X-rays 
were negative.  The diagnosis was left shoulder dislocation, 
resolved, with some residual mild bicipital bursitis.  It was 
noted there was no additional limitation of motion in the 
left shoulder or limitation in function due to flare-ups, 
pain, weakened movement, excess fatigability, incoordination, 
or on repeated use.  

In statements and personal hearing testimony the veteran 
reported that his left shoulder had dislocated twice since 
active service, but that he had restricted his activities and 
the use of his shoulder.  He stated his shoulder would become 
sore after doing easy work like painting.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected left shoulder dislocation is 
presently manifested by mild bicipital bursitis and some 
limitation of flexion, without evidence of recurrent 
dislocation, arthritis, bony abnormality, or limitation of 
motion at shoulder level including as a result of pain or 
dysfunction.  In the absence of any other symptoms, this 
disability is found to be appropriately rated under the 
criteria for impairment of the humerus (Diagnostic Code 5202 
).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding 
that the Board's choice of diagnostic code should be upheld 
so long as it is supported by explanation and evidence).  A 
zero percent rating may be assigned when the requirements for 
a compensable rating are not met.  See 38 C.F.R. § 4.31.  
There is no objective evidence the veteran experiences 
infrequent dislocations or guarding at shoulder level and 
range of motion studies do not demonstrate limitation of 
motion of such severity for a compensable rating under 
Diagnostic Code 5201.  There is also no evidence of 
arthritis, bony abnormality, or limitation of motion at 
shoulder level including as a result of pain or dysfunction.  
Therefore, entitlement to a compensable rating is not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a 10 percent rating, but no higher, for 
hypertension is granted, subject to the regulations governing 
the payment of monetary awards.

Entitlement to a compensable rating for left shoulder 
dislocation is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


